ACCEPTED
                                                                                               04-15-00341-cv
                                                                                  FOURTH COURT OF APPEALS
                                                                                       SAN ANTONIO, TEXAS
                                                                                        8/10/2015 11:46:13 AM
                                                                                               KEITH HOTTLE
                               Robert W. Clore                                                         CLERK
                     ATTORNEY AT LAW, APPEALS & LITIGATION SUPPORT

                          15481 SOUTH PADRE ISLAND DRIVE, SUITE 101
                                 CORPUS CHRISTI, TEXAS 78418
                                                                              FILED IN
                                      TEL: (361) 558-3527
                                                                       4th COURT OF APPEALS
                                      FAX: (361) 949-0908               SAN ANTONIO, TEXAS
                                   rclore@robclorelaw.com
                                    www.robclorelaw.com               08/10/2015 11:46:13 AM
                                                                         KEITH E. HOTTLE
                                                                               Clerk

                                                  August 10, 2015


Mr. Keith E. Hottle, Clerk of the Fourth Court of Appeals
Cardena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037


      Re: Bexar County Civil Service Commission v. Carmella Guerrero, Case
      Number 04-15-00341-CV


Dear Mr. Hottle:

      Pursuant to TEX. R. APP. P. 6.1, please accept this notice that Robert W. Clore
has been designated lead appellate counsel for Appellee, Carmella Guerrero. Mr.
Orlando R. Lopez will also continue his representation of Ms. Guerrero.


                                                  Respectfully submitted,

                                                  /s/ Robert W. Clore
                                                  Robert W. Clore
                                                  State Bar No. 24012436
                                                  15481 S. Padre Island Dr., Suite 101
                                                  Corpus Christi, Texas 78418
                                                  Telephone: (361) 558-3527
                                                  Facsimile: (361) 949-0908
                                                  rclore@robclorelaw.com
                                             AND

                                             /s/ Orlando R. Lopez
                                             Orlando R. Lopez
                                             State Bar No. 24010196
                                             LOPEZ SCOTT, L.L.C.
                                             3707 N. St. Mary’s Street, Suite 200
                                             San Antonio, Texas 78212
                                             Telephone: (210) 472-2100
                                             Telecopier: (210) 472-2101
                                             olopez@lopezscott.com



                         CERTIFICATE OF SERVICE
      I, Robert W. Clore, hereby certify that on the 10th day of August, 2015, a true
and correct copy of the above and foregoing document was served upon the
following counsel as indicated:

Attorney for Appellant
Clarkson F. Brown
State Bar No. 00798082
Criminal District Attorney
-Civil Division State
101 W. Nueva
San Antonio, Texas 78205
Telephone (210) 335-3918
Telecopier (210) 335-2773
Email: cbrown@bexar.org

VIA E-FILING



                                          /s/Robert W. Clore
                                          Robert Clore